Exhibit 10.1

March 31, 2006

Frank H. Brod

3549 North Sunset Way

Sanford, MI 48657

Dear Frank:

Microsoft Corporation is pleased to confirm our offer as a Microsoft Officer,
for the position of Corporate Vice President, Finance and Administration, Chief
Accounting Officer reporting to Chris Liddell. We anticipate that you will start
your employment on May 1, 2006.

Microsoft has extended this offer to you based upon your general knowledge,
background, experience and skills and abilities and not because of your
knowledge of your current employer’s or any previous employer’s trade secrets or
other confidential information. As a condition of employment at Microsoft, you
will be required to sign Microsoft’s standard form Employee Agreement (copy
enclosed) in which you agree, among other things, not to disclose to Microsoft
or use in your employment with Microsoft any confidential or proprietary
information or trade secrets of any current or prior employer. In this regard,
you should be extremely careful not to bring to Microsoft any documents or other
materials in tangible form belonging to or acquired from your current or any
prior employer.

Compensation. The compensation package associated with this offer is as follows:

Salary. Your starting salary will be $411,000 per year, payable semi-monthly.
Currently, our performance review process provides for an annual salary merit
increase opportunity, and any increase would be based on performance. Your first
salary review will take place in September 2007. Any subsequent reviews will
occur according to the performance review timetable in place for Microsoft
employees at that time.

Bonus. You will be eligible for Microsoft’s executive bonus program. The bonus
is awarded based on performance as evaluated during the performance review
process. If you are awarded a bonus, it will be payable to you if you remain
employed with Microsoft through the bonus payment date. Currently, the bonus
potential ranges from 0-120% of your salary during the review period. Your first
eligibility for a bonus will be September 2007. Any subsequent bonus eligibility
will occur according to the performance review timetable in place for Microsoft
employees at that time.

Signing Bonus. Additionally, you will have the opportunity to receive a signing
bonus in the total gross amount of $300,000, less applicable tax withholdings.
The signing bonus will be payable in two installments. The first installment of
$200,000 will be paid within 30 days following your start date. The second
installment of $100,000 will be paid within 30 days following the one-year
anniversary of your start date. Your entitlement to retain the first installment
is conditioned on you remaining continuously employed by Microsoft or its
subsidiaries for one year after your start date, and your entitlement to retain
the second installment is conditioned on you remaining continuously employed by
Microsoft or its subsidiaries for two years after your start date. In the
unlikely event that you leave Microsoft before the first anniversary of your
start date, the first installment will not be earned and must be returned to
Microsoft, and if you leave on or after your first anniversary and before the
second anniversary of your start date, the second installment will not be earned
and must be returned to Microsoft. If your employment ends during the previously
described time periods due to death or total and permanent disability, you will
not be required to return any installment(s) that have been paid. You hereby
authorize Microsoft to withhold the repayable amounts from any monies owed to
you.



--------------------------------------------------------------------------------

Stock Award. You will be granted an On-hire Stock Award of 35,000 shares of
Microsoft Corporation common stock under the Microsoft Corporation 2001 Stock
Plan. This award will vest during your continuous service on each anniversary of
your start date as follows:

 

1stAnniversary    2nd Anniversary    3rd Anniversary    4th Anniversary    5th
Anniversary 33%    27%    20%    13%    7%

Your Stock Award is subject to approval by the Compensation Committee of
Microsoft’s Board and the terms of Microsoft’s form of Stock Award Agreement.

Shared Performance Stock Award. You will participate in Microsoft’s Shared
Performance Stock Award (SPSA) program, our long-term incentive plan for Partner
level employees, with a target SPSA award of 25,000 shares. Your actual SPSAs
are determined by multiplying your target SPSAs by a percentage from 0% to 150%,
depending on Company performance against its goals for the period ending
June 30, 2006. Actual SPSA awards will vest during your continuous service, and
be paid to you in the form of Microsoft common stock, as follows: 1/3 on or
about August 31, 2006 (the “initial vest date”), 1/3 on the first anniversary of
the initial vest date and 1/3 on the second anniversary of the initial vest
date. Your SPSA award is subject to approval by the Compensation Committee and
the terms of Microsoft’s form of SPSA Award Agreement.

Benefits; Deferred Compensation Plan. You will be eligible for three weeks
vacation in accordance with Microsoft policy, as well as participation in
Microsoft’s benefit plans (Microsoft currently provides a flexible benefits
plan, 401(k) savings plan and employee stock purchase plan).

You will be eligible to participate in all other executive compensation and
employee benefit programs on the same terms and conditions as other similarly
situated executives at your level, including Microsoft’s Deferred Compensation
Plan (DCP). The DCP allows you to defer receipt of all or part of certain types
of compensation to a later date, thus deferring your federal income tax
liability. As a new hire, you are eligible to defer up to 90% of your signing
bonus. In addition, each year in December, eligible employees can elect to defer
their future base pay and annual review bonus. Participation in the DCP is
voluntary and Microsoft strongly encourages you to consult with your personal
tax advisor to assure the program is appropriate for you as elections to defer
compensation are irrevocable. Enclosed with this offer letter is an election
form and a brochure which contains additional information about the DCP.

If you wish to defer a portion of your signing bonus, the enrollment form must
be completed and returned to Microsoft no later than your official start
date. Failure to return this enrollment form by 5:00 pm Pacific Time on your
start date will be interpreted by Microsoft as your election not to defer any
portion of your signing bonus.

Relocation. Microsoft will provide you with the relocation benefits described in
the enclosed Relocation Benefits Summary. The benefits include reimbursement for
certain relocation costs in accordance with Microsoft’s reimbursement
guidelines. As part of Microsoft’s executive relocation assistance program, you
are eligible for a third-party home sale purchase for your two homes at the
appraised values should these residences not be otherwise sold within six months
of listing them for sale.

You also will receive a relocation cash allowance of $450,000. This allowance
will be paid to you within your first month of employment and is considered
taxable income. Payroll taxes will be withheld; however, Microsoft will provide
a tax gross up to assist you in paying the taxes associated with the lump sum
cash relocation allowance and certain other non-deductible relocation expenses
that will be included in your Form W-2 as gross compensation. Please carefully
review the attached document titled “Relocation Tax Information”. It will assist
you in understanding the tax implications related to your relocation. In the
unlikely event that you leave Microsoft of your own volition prior to 24 months
of employment, the relocation cash allowance of $450,000 and any monies paid by
Microsoft on your behalf for relocation



--------------------------------------------------------------------------------

services as described in the enclosed Relocations Benefits Summary will not be
earned and must be returned to Microsoft in full. You hereby authorize Microsoft
to withhold this amount from any monies owed to you.

At-Will Employment. Please recognize that this offer letter is not a contract of
employment for any specific or minimum term and that the employment Microsoft
offers you is terminable at will. This means that our employment relationship is
voluntary and based on mutual consent. You may resign your employment, and
Microsoft likewise may terminate your employment, at any time, for any reason,
with or without cause or notice. Any prior oral or written representations to
the contrary are void, and our at-will relationship may not be modified except
by a formal written employment contract signed by the senior officer for Human
Resources at Microsoft.

Arbitration of Disputes. You and Microsoft agree that any disputes regarding the
interpretation of this offer letter or otherwise arising from or related to your
employment will be resolved in the manner specified in the Arbitration Agreement
Addendum to this offer letter to the extent provided in the Arbitration
Agreement Addendum.

Offer Contingent on Immigration Status, Background Check, and Professional
References. This offer is contingent on your providing us with acceptable proof
of your identity and authorization to work in the United States and your proper
completion of a Form I-9 (Employment Eligibility Verification) as required under
U.S. immigration regulations. Enclosed is a listing provided by the Department
of Homeland Security that describes what will be needed. This offer is also
contingent upon Microsoft receiving an acceptable check of your professional
references.

Acceptance of Offer. This letter describes all representations and promises that
Microsoft or its affiliates or agents have made to you in connection with your
prospective employment with Microsoft. Please acknowledge that you agree to the
terms of this letter and its Arbitration Agreement Addendum by signing the
enclosed copy of this offer letter, the Arbitration Agreement Addendum and the
enclosed Employee Agreement and promptly returning them in the enclosed
envelope. It is important that we receive your letter, the Arbitration Agreement
Addendum and the signed Employee Agreement prior to your start date. Please note
that you are not authorized to alter the terms of the Employee Agreement in any
manner. You may keep the original of this offer letter and a copy of the
Employee Agreement for your records.

We feel you will make a substantial impact upon the future direction and success
of our company. We look forward to your joining us. Our Executive New Employee
Team will be in contact with you to schedule a New Employee Orientation
providing a complete overview of company benefits, employment documentation, and
general information. Should you have any questions, please give me a call.

 

Sincerely,

/s/ Chris Liddell

Chris Liddell

Senior Vice President, Chief Financial Officer

 

ACCEPTANCE:

/s/ Frank H. Brod

Frank H. Brod

April 6, 2006 (date)



--------------------------------------------------------------------------------

Arbitration Agreement Addendum

Except as otherwise provided below, I and Microsoft Corporation agree to resolve
any dispute, claim, or controversy between each other, including claims against
Microsoft Corporation’s direct and indirect subsidiaries and affiliates, and the
current and former officers, directors, or employees of any of them
(collectively “Microsoft”), in the manner specified in this Arbitration
Agreement Addendum. Microsoft and I are referred to below as “parties.”

Claims Not Covered By This Arbitration Agreement Addendum

This Arbitration Agreement Addendum does not apply to or cover claims for
workers’ compensation benefits; claims for unemployment compensation benefits;
or claims for injunctive and/or other equitable relief for unfair competition,
violation of the confidentiality, non-compete and non-solicitation provisions of
the Employee Agreement, use and/or unauthorized disclosure of trade secrets or
confidential information, or failure to return proprietary materials of
Microsoft.

Arbitration Procedures

The parties agree to first attempt to resolve all disputes through informal
negotiations. The party asserting the dispute shall provide written notice to
the other party describing with specificity the nature of the dispute. Written
notice to you shall be delivered to your home address appearing in Microsoft’s
records. Written notice to Microsoft shall be delivered to the attention of its
General Counsel. Within five days after delivery of the written notice, the
other party shall respond in writing stating its position.

If the parties are unable to resolve the dispute through informal negotiations,
the parties agree to resolve all disputes by binding arbitration before a single
qualified mutually selected arbitrator in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration
Association. If the parties are unable to agree on an arbitrator, each party
shall select a representative and those two representatives shall select a
qualified arbitrator who shall preside over the arbitral proceeding. The party
initiating the arbitration normally shall bear the burden of proof and normally
must prove any actual damages sought, but these proof issues will be determined
by applicable law. The prevailing party shall be entitled to reasonable
attorney’s fees and costs to the extent consistent with applicable
law. Microsoft shall pay the arbitration costs, including the administrative
fees and the arbitrator’s fees and expenses. The arbitrator shall issue a
written decision within fifteen days of the end of the hearing. The decision of
the arbitrator shall be final and binding and may be enforced and a judgment
entered in any court of competent jurisdiction. The arbitration itself, and all
testimony, documents, briefs and arguments therein, shall be kept confidential.

Term

This Arbitration Agreement Addendum shall survive the employer-employee
relationship between Microsoft and me and, except for claims that are not
covered as described above, shall apply to any dispute or claim between the
parties whether it arises or is asserted during or after termination of my
employment.

Voluntary Agreement

I acknowledge that I have carefully read this Arbitration Agreement Addendum,
understand its terms, and enter into it voluntarily and not in reliance on any
promises or representations made by Microsoft other than contained in this
Arbitration Agreement Addendum.

 

/s/ Frank H. Brod

Frank H. Brod

Date April 6, 2006

 

Microsoft Corporation

By  

/s/ Chris Liddell

Its

 

Senior Vice President, Chief Financial Officer

Date

 

March 31, 2006